777 N.W.2d 151 (2010)
Sandra CANTLEY, Personal Representative of the Estate of James Cantley, Deceased, Plaintiff-Appellant,
v.
GENESEE COUNTY ROAD COMMISSION, Defendant-Appellee.
Docket No. 138799. COA No. 288800.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's October 9, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., would grant the motion for reconsideration.